 274DECISIONSOF NATIONALLABOR RELATIONS BOARDHook Drugs,Inc.andLocalNo. 725,a/w RetailClerks International Association(AFL-CIO). Case25-CA-7214-2January 14, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a charge filed on July 15, 1975, by Local No.725, a/w Retail Clerks International Association(AFL-CIO), herein called the Union, and dulyserved on Hook Drugs, Inc., herein called the Re-spondent, the Acting General Counsel of the Nation-al Labor Relations Board, by the Regional DirectorforRegion 25, issued a complaint on August 27,1975, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 24, 1975, fol-lowing a Board election in Case 25-RC-5883 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate:' and that, commenc-ing on or about June 24, 1975, and more particularlyon June 26 and July 11, 1975, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnSeptember 3, 1975, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On October 8, 1975, counsel for the Acting Gener-al Counsel filed directly with the Board a motion tostrike portions of Respondent's answer and a Motionfor Summary Judgment. On October 15, 1975, theRespondent filed its answer opposing the ActingGeneral Counsel's motion to strike and the motionfor Summary Judgment, and its own motion to strikeOfficial noticeis taken ofthe recordin the representationproceeding,Case 25-RC-5883,as the term"record" is definedin Sees 102 68 and102 69(g) of the Board'sRules and Regulations,Series 8,as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C A. 4,1968);Golden Age Beverage Co.167 NLRB 151 (1967), enfd. 415 F 2d 26(C A. 5, 1969),Intertype Co v. Penello,269 F Supp 573 (D C. Va , 1967),Follett Corp.,164 NLRB 378 (1967), enfd 397 F 2d 91 (C.A. 7, 1968), Sec9(d) of the NLRA_and Motion for Summary Judgment. On October 20,1975, the Respondent filed a supplemental motionfor hearing. Subsequently, on October 22, 1975, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Act-ingGeneral Counsel's Motion for Summary Judg-ment should not be granted. Both the Acting GeneralCounsel and Respondent thereafter filed responsesto Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for Summary JudgmentIn its answer to the complaint, motion to strike,Motion for Summary Judgment, and supplementalmotion for hearing, and in its response to the NoticeTo Show Cause, Respondent in effect admits the un-derlyingrepresentationproceedinginCase25-RC-5883 but denies the validity of the Union'srepresentative status, contending that its objectionsto the election had been erroneously overruled with-out a hearing on the material and substantial issuesof fact raised thereby. The Acting General Counselcontends that Respondent is merelyraising issueswhich were considered and resolved in the prior rep-resentation case, and this it may not do. We agree.Review of the record herein, including the recordin Case 25-RC-5883, reveals that, pursuant to a Stip-ulation for Certification Upon Consent Election, anelection was conducted on February 21, 1975, whichtheUnion won. The tally of ballots was 96 for theUnion, 94 against. Respondent filed timely objec-tions alleging, in substance, that the Union coercedRespondent's employees and interfered with theirfree choice (1) by paying prize money to induce at-tendance at organizational meetings, (2) by variousmisrepresentations, including those concerning theconsequences of electing the Union, the reasons forunion fines, the results of a 1970 election amongRespondent's employees, and that the Union's ef-forts secured issuance of a complaint against Re-spondent, and (3) by the last-minute use of the offi-cial notice of election and ballot in union campaignmaterial to indicate Board endorsement of theUnion.After investigation, the Regional Director on April4, 1975, issued his report in which he recommendedthatRespondent's objections be overruled in theirentirety.Respondent filed timely exceptions to theRegional Director's report, together with a support-222 NLRB No. 52 HOOK DRUGSing brief in which Respondent reiterated its objec-tions and alternatively requested a hearing if therewere substantial and material issues of fact. TheBoard on June 24, 1975, after reviewing the record inlight of Respondent's exceptions and brief and find-ing that the Respondent's exceptions raised no mate-rial or substantial issues of fact or law warrantingreversal of the recommendations or requiring a hear-ing, adopted the Regional Director's findings andrecommendations overruling Respondent's objec-tions in their entirety and certified the Union. It thusappears that the Respondent is attempting to raiseissues, including that of a hearing on issues raised byits objections, which had been raised and resolved inthe prior representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or, specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or,could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce, at ahearing any newly discov-ered or previously unavailable evidence, nor does itallege that any, special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which- is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,deny the Respondent's Motion for Summary Judg-ment and Supplemental Motion for Hearing andgrant the Acting General Counsel's Motion for Sum-mary Judgment.'On the basis of the entire record, the Board makesthe =following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTRespondent is an Indiana corporation-with its2SeePittsburgh Plate Glass Co. v. NL.R.B.,313 U.S- 146, 162 (1941),Rules and Regulations of the Board, Secs. 102.67(f) and 102 69(c)3Having granted the Acting General Counsel's Motion for SummaryJudgment, we find it unnecessary to pass upon his motion to- strike portionsof Respondent's answer. The Respondent also filed a motion to strike fromthe Acting General Counsel's consolidated motion all reference to othercases pending between these parties because of their lack of relevancy to thetechnical refusal to bargain herein. We note that both parties are in effectiveagreement that other pending cases are irrelevant to the resolution of thiscase, especially as the Acting General Counsel alleges that his purpose inmentioning these cases was only to advise the Board of pending cases inlight of the salutory Board policy of avoiding multiple litigation In thesecircumstances,and since we have not considered these cases in the resolu-tion of the instant proceeding, we deny Respondents motion to strike.275principal office and place of business at Indianapolis,Indiana, and various other facilities in the State ofIndiana, including a warehouse at 2800 EnterpriseStreet, Indianapolis, Indiana, and is and has been atall times material herein, engaged at said facilities inthe retail sale and distribution of drugs and relatedproducts. During the past year, a representative peri-od, the Respondent, in the course and conduct of itsbusiness operations, sold and distributed products,the gross value of which exceeded $500,000, of whichgoods and materials valued in excess of $50,000 weretransported to said facilities directly from Statesother than the State of Indiana.We find, on the basis of the foregoing, that Re-spondent is,and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.-II.THE LABOR ORGANIZATION INVOLVEDLocal No. 72-5, a/w Retail ClerksInternational As-sociation(AFL-CIO),is a labor organization withinthe meaning of Section2(5) of the Act.-III.THE UNFAIR LABOR- PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit-appropriate for -collective-bargainingpurposes within the-meaning of Section 9(b) of theAct:Allwarehouse employees working at theRespondent's 2800 Enterprise Street, Indianapo-lis Indiana, warehouse, including all housekeep-ers, all porters, all maintenance employees, allwarehouse truckdrivers, and all warehouse cleri-cal employees; but excluding all food serviceemployees, all food service vendor drivers, allfood service hostesses,-all office clerical employ-ees, allguards, and supervisors as defined in theAct, and all other employees.,-2. The certificationOn February 21, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot-electionconducted under the supervision of the, Regional Di-rector for Region 25, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified as 276DECISIONSOF NATIONALLABOR RELATIONS BOARDthe collective-bargaining representative of the em-ployees in said unit on June 24, 1975, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about June 24, 1975, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about June 24, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since June 24, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning,of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes - burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging, in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstruction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Hook Drugs, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local No. 725, a/w Retail Clerks InternationalAssociation (AFL-CIO), is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Allwarehouse employeesworking at theRespondent's 2800 Enterprise Street, Indianapolis,Indiana, warehouse, including all housekeepers, allporters, allmaintenance employees, all warehousetruckdrivers, and all warehouse clerical employees;but excluding all food service employees, all foodservice vendor drivers, all food Service hostesses, alloffice clerical employees, all guards, and supervisorsas defined in the Act, and all other employees, con-stitute' a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act.4.Since June 24, 1975, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about June 24, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor HOOK DRUGSRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent HookDrugs, Inc., Indianapolis, Indiana, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local No. 725, a/w Re-tailClerks International Association (AFL-CIO), asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:Allwarehouse employees working at theRespondent's 2800 Enterprise Street, Indianapo-lis, Indiana, warehouse, including all housekeep-ers, all porters, all maintenance employees, allwarehouse truckdrivers, and all warehouse cleri-cal employees; but excluding all food serviceemployees, all food service vendor drivers, allfood service hostesses, all office clerical employ-ees, allguards, and supervisors as defined in theAct, and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 2800 Enterprise Street, Indianapolis,Indiana, warehouse copies of the attached noticemarked "Appendix.." a Copies of said notice, onforms provided by the Regional Director for Region25, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees arecustomarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director for Region 25, in277writing, within 20 days from the date of this Order,what steps have been taken to comply herewith.° In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalNo. 725, a/w Retail Clerks International Associ-ation (AFL-CIO), as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, , bargain with theabove-named Union, as the exclusive represen-tative. of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:Allwarehouse employees working at theRespondent's 2800 Enterprise Street, India-napolis, Indiana,warehouse, including allhousekeepers, all porters, all maintenance em-ployees, all warehouse truckdrivers, and allwarehouse clerical employees; but excludingall food service employees, all food servicevendor drivers, all food servicehostesses, alloffice clerical employees, all guards, and su-pervisors as defined in the Act, and all otheremployees.HOOK DRUGS, INC.